Citation Nr: 1443315	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  08-11 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), major depressive disorder, gender identity disorder, and personality disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and April 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A hearing before the undersigned Acting Veterans Law Judge was held at the RO in April 2011.  In September 2011, the Board promulgated a decision denying the benefit sought.

The Veteran appealed the September 2011 Board decision to the Court of Appeals for Veterans Claims (Court).  In March 2012, the Court vacated the September 2011 Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).  The JMR was premised on the failure of the Board to discuss the applicability of the presumption of soundness under 38 U.S.C.A. § 1111 (West 2002 & Supp. 2013) to this case.

In May 2013, the Board remanded the appeal for further evidentiary development, including obtaining outstanding post-service VA treatment records, Social Security Administration (SSA) disability records, and obtaining a VA examination.  This was accomplished, and the claim was readjudicated by the RO in an August 2013 supplemental statement of the case.

In December 2013, the Board again promulgated a decision denying the benefit sought.  The Veteran appealed the December 2013 Board decision to the Court, and in July 2014, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with a new JMR.  The JMR issued in July 2014 was premised on an inadequate VA medical opinion that was developed following the Board's May 2013 remand. 

It is noted that the Veteran has officially changed her name, and has undergone hormone replacement therapy in the effort to become a woman.  Thus, while the Veteran was a man during service, the Board, out of deference to the Veteran's personal choice, will refer to her in the female voice throughout this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In accordance with the May 2013 Board remand instructions, in June 2013, VA provided the Veteran with a medical opinion addressing whether the verified in-service stressors caused currently diagnosed PTSD.  The VA examiner that offered the opinion conducted an in-depth review of the claims file, and provided a detailed rationale for all opinions rendered.  Among the evidence available to the June 2013 VA examiner was a February 2007 VA examination report, wherein the February 2007 VA examiner diagnosed PTSD "from [her] youth, possibly aggravated by the military." 

While the June 2013 VA medical opinion addressed the question of whether the verified in-service stressors caused currently diagnosed PTSD, the VA examiner did not address whether the verified in-service stressors aggravated the currently diagnosed PTSD.  Although this question was not specifically asked by the Board in the September 2011 remand, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In the absence of a medical opinion regarding whether currently diagnosed PTSD was aggravated by the verified in-service stressors, the June 2013 VA medical opinion is inadequate for rating purposes.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

Therefore, this matter must be remanded to obtain an addendum opinion and for readjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from March 2013 to present.

2.  After the above development is completed, return the Veteran's claims file to the VA examiner who provided the June 2013 medical opinion, or if she is unavailable, to another suitably qualified medical professional.  If the examiner determines that the Board's questions cannot be answered without an additional examination, one should be scheduled.

The examiner should answer the following question, providing a complete rationale for the opinion expressed:

Is it at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed PTSD was aggravated (meaning that it was permanently worsened in severity beyond its normal course) by her verified in-service stressors that resulted from photographically documenting a variety of unpleasant events (plane crashes, child abuse incidents, spousal abuse incidents, and an accident when a flight-line airman was killed when a landing gear tire exploded)?

If the examiner concludes that the Veteran's PTSD was aggravated by service, the examiner should explain the degree of aggravation citing to any evidence showing a worsening/increase in severity of the PTSD during service.

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

